Siierwood, J.
{dissenting).— It seems to me that the action of the trial court was correct in informing the jury in the sixth instruction given at the instance of the state, that there was no evidence that would warrant an acquittal on the ground of self-defense. The testimony of the defendant on this point is too plain to admit of any mistake. The idea of self-defense must obviously originate with the defendant himselfand rest exclusively upon the motive which prompted him to do the act subsequently charged as criminal. If he had no intention, no motive for doing the act ; if it was purely accidental, then without doubt the action of the court in instructing the jury on this point as ’ it did, must stand confessed as free from error. An act done in self-defense is a positive, intentional act, not an unintentional one, not a mere accident. Accident and intention cannot be affirmed of one and the same act. State v. Gilmore, 95 Mo. 554.
He who acts in self-defense, must see with his own eyes and hear with his own ears ; he must be judged from his own standpoint. He must act upon appearances ; act upon facts as they appear to him and not as they appear to others. State v. Sloan, 47 Mo. 604 and cas. cit.; 1 Bish. Cr. Law, sec. 305 ; 2 Bish. Grim. Proc., sec. 610. His peril may be imminent; his situation dangerous ; it may excite great apprehension in the breasts of other witnesses to the transaction, and yet he himself may be wholly ignorant of his danger and unconscious of his peril. If in such circumstances, he should unintentionally slay his adversary, it would be a perversion of terms to say his act was one done in self-defense. And according to defendant’sown testimony, his situation and his acts were precisely similar to those in the case instanced. According to his own story, he *653was without apprehension of danger, and without consciousness of fear when he did . the act now called in question. And there was, in the view I take of the matter, not a particle of testimony from any other witness, tending to support the theory or necessity of self-defense. The record is barren of any necessity for such defense.
Granting the testimony of the defendant is true, and so it must be taken, that there was a loaded revolver on the table at the end of the counter at which defendant was standing, it does not appear that deceased attempted to reach the revolver, though the defendant swears deceased could have reached it with his hand. He could have reached it, but did not attempt to do so. Where, then, is there any basis laid for self-defense ? I have always thought that before an act of homicide is justifiable by one on the ground of self-defense, his danger must be imminent, not of a mere battery, but of death or great bodily harm, and that danger must be manifested by some overt act. See State v. Gilmore, supra; State v. Tabor, 95 Mo. 585, and cas. cit.
The foregoing remarks also sanction the action of the lower court, in refusing to admit testimony of threats. State v. Taylor, 64 Mo. 358 ; State v. Clum, 90 Mo. 482 ; State v. Alexander, 66 Mo. 148 ; 1 Bish. Crim. Proc., sec. 620. As there was no motive and no intent on the part of the defendant, who of course knew his own motives and intentions to do the act which he did do, as his act was unintentional, this rules the theory of self-defense out of the case ; and such a theory is also ruled out by the very pertinent reason that there was no testimony, extraneous of that of defendant, to support it.
I am constrained, therefore, to -dissent from the judgment of reversal announced herein.